DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 7, 12-14, 16, 17 are pending in the application. Claims 6, 8-11, and 15 have been canceled. Claim 1 has been amended.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5,12,13,14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “the tubular neck further comprises barbs extending from the external surface of the tubular neck.” This is unclear as to how a singular tubular neck can support several barbs. A singular neck can only support a singular barb as per the provided drawing. 
Claims 12, 13, 14 are led to being indefinite because of the use of “greater”. These claims depends on claim 1, which sets the range for the distance between the annular skirt and the first surface of the shoulder to be between 0.015 inches to 0.035 inches. It is unclear if the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “reinforcing member” reads as “a member (generic placeholder) for reinforcing (function)…”

35 U.S.C. 112, sixth paragraph for the reason given above for claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4,7,12-14,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 4397879) in view of Stock (US 4408699), Galownia (US 20150274378), and Ohmi (US 4415096) .
Regarding Claim 1, Wilson discloses, A closure assembly (Fig.2, 18; See annotated figure below) comprising: a cap portion (See annotated figure below) comprises an annular sidewall (Fig.2, 17) extending from the top surface of the cap portion; a tubular neck (See annotated figure below) extending from a top surface of the cap portion (Fig.2).
 
    PNG
    media_image1.png
    436
    478
    media_image1.png
    Greyscale

However, Wilson does not explicitly disclose at least one reinforcing member extending between the top surface of the cap portion and an exterior surface of the tubular neck, wherein the cap portion, the tubular neck and the at least one reinforcing member are a unitary integral piece.
Stock is in the field of endeavor and discloses at least one reinforcing member (Fig.1, 34) extending between the top surface of the cap portion and an exterior surface of the tubular neck, wherein the cap portion, the tubular neck and the at least one reinforcing member are a unitary integral piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate at least one reinforcing member 
However, Wilson-Stock does not explicitly discloses an annular skirt extending downwards from the top surface of the cap portion.
Galownia is in the field of endeavor and discloses an annular skirt (Fig.1,76) extending downwards from the top surface of the cap portion (Fig.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wilson-Stock to incorporate an annular skirt extending downwards from the top surface of the cap portion as taught by Galownia. Doing so would lock the closure with the container and prevent content of the container from leaking as shown by Galownia in figure 13.
However, Wilson-Stock-Galownia does not explicitly discloses a shoulder having a first surface extending downward from the top surface of the cap portion and a second surface extending outward from an interior wall of the annular sidewall.
Galownia discloses a shoulder having a first surface extending downward (See annotated figure below) from the top surface of the cap portion and a second surface extending outward (See annotated figure below) from an interior wall of the annular sidewall.

    PNG
    media_image2.png
    370
    499
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wilson-Stock to incorporate a shoulder having a first surface extending downward from the top surface of the cap portion and a second surface extending outward from an interior wall of the annular sidewall. Doing so would secure the container to the closure while preventing any leakage as shown by Galownia in figure 13. 
Galownia discloses the annular skirt (Fig.11, 76) is concentric with the annular sidewall, and comprises a smaller diameter than the diameter of the annual sidewall (Fig.10, 78 has smaller diameter than 58).
However, Wilson-Stock-Galownia does not explicitly discloses the distance between the annular skirt and the first surface of the shoulder is between about 0.015 inches and about 0.035 inches.
Ohmi is in the field of endeavor and discloses a container closure that has annular skirt (14) and first surface of the shoulder (12a) wherein the distance between the annular skirt and the first surface of the shoulder is between about 0.015 inches and about 0.035 inches.
2 and d3 (Fig.5) is the distance between the annular skirt and the first surface of the shoulder.
According to table 1, d2 = 0.96*D1
		              d3 = 0.90* D1
D1 is 24.1 mm (Col 7, Line 32) 
Hence, d2 = (0.96*24.1) = 23.14 mm
	d3 = (0.90*24.1) = 21.69 mm
The distance between the annular skirt and the first surface of the shoulder becomes (23.14-21.69)/2= .725 mm or 0.0285 inches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Stock-Galownia to incorporate the distance between the annular skirt and the first surface of the shoulder is between about 0.010 inches and about 0.035 inches as suggested by Ohmi. These ranges are considered ideal (Col 4, Line 23) for the purposes of tight sealing (Col 4, Line 8) which will lead to having “improving sealing characteristics” (Col 1, line 32) as disclosed by Ohmi.
Regarding Claim 2, Wilson-Stock-Galownia-Ohmi discloses the at least one reinforcing member comprises a plurality of reinforcing members (Stock, Fig.1, 34) equally spaced around the circumference of the tubular neck.
Regarding Claim 4, Wilson-Stock-Galownia-Ohmi discloses all the elements of claim 1. Furthermore, Wilson-Stock-Galownia-Ohmi discloses a neck opening(Fig.5; An opening in being made using a scissor) , a cap portion opening ( Fig.6;The batter is coming from the container; thus, the cap must have opening), and a passage ( Fig.6; A passage must exist within the tubular neck for the batter to fall out of the container)  extending within the tubular neck between the neck opening and the cap 
Regarding Claim 7, Wilson-Stock-Galownia-Ohmi all the elements of claim 1. Additionally, Wilson discloses the annular sidewall comprises internal threads extending from an interior wall of the annular sidewall (Col3, Line: 42-45; Fig.2: Since there is thread 16, there must be receiving thread on the interior wall of the annular sidewall).
Regarding claim 12, Wilson-Stock-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is greater than about 0.020 inches. The distance provided (Calculated) as applied to claim 1 is 0.0285 inches which is greater than about 0.020 inches.
Regarding claim 13, Wilson-Stock-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is greater than about 0.025 inches. The distance provided (Calculated) as applied to claim 1 is 0.0285 inches which is greater than about 0.025 inches.
Regarding claim 14, Wilson-Stock-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is greater than about 0.030 inches.
According to table 1, d2 = 0.97*D1 ;  (Since desired range is from 0.96*D1 to 1.02*D1)
		              d3 = 0.90* D1
D1 is 24.1 mm (Col 7, Line 32) 
Hence, d2 = (0.97*24.1) = 23.377 mm
	d3 = (0.90*24.1) = 21.69 mm
The distance between the annular skirt and the first surface of the shoulder becomes (23.377-21.69)/2= .8435 mm or 0.0332 inches.

Regarding claim 16, Wilson-Stock-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is between about 0.020 inches and about 0.030 inches. The distance provided (Calculated) as applied to claim 1 is 0.0285 inches which falls within the range.
Regarding Claim 17, Wilson-Stock discloses all the elements of claim 6. Additionally, Wilson discloses at least one knurl (Fig.1, 22) on the outer surface of the annular sidewall.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Stock-Galownia-Ohmi, as applied to claim 1 in view of Brown (US 5350080).
Regarding Claim 3, Wilson-Stock discloses all the elements of claim 1.However, Wilson-Stock does not explicitly disclose the at least one reinforcing member comprises one reinforcing member extending around the entire circumference of the neck.
Brown is in the field of endeavor and disclose the at least one reinforcing member (See annotated figure below) comprises one reinforcing member extending around the entire circumference of the neck.


    PNG
    media_image3.png
    488
    955
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Stock-Galownia-Ohmi to incorporate at least one reinforcing member comprises one reinforcing member extending around the entire circumference of the neck for the purpose of strengthening the tubular neck as taught by Brown.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Stock-Galownia-Ohmi, as applied to claim 1 in view of Bear (US 8985359).
Regarding Claim 5, Wilson-Stock discloses all the elements of claim 1.However, Wilson-Stock does not explicitly disclose tubular neck further comprises barb extending from the external surface of the tubular neck.
Bear is in the field of endeavor and discloses tubular neck further comprises barb (See annotated figure below) extending from the external surface of the tubular neck (Fig.6).

    PNG
    media_image4.png
    365
    416
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Stock to incorporate tubular neck further comprises barb extending from the external surface of the tubular neck as taught by Bear. Doing so would allow for secure connection with external tubes or closures as illustrated in figure 6 and 8 (Bear).

Response to Arguments
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 102(a)(1) rejections set forth in the Non-Final Office Action mailed on November 23th  , 2020; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of objection(s) and rejection(s) have been applied to address the pending claims. The new grounds were necessitated by the applicant’s amendment.
The argument with regards to the combination of Wilson-Stock-Galownia-Ohmi beginning on page 9 were fully considered but are not persuasive.
2 and d3 (Fig.5) is the distance between the annular skirt and the first surface of the shoulder.
According to table 1, d2 = 0.96*D1
		              d3 = 0.90* D1
D1 is 24.1 mm (Col 7, Line 32) 
Hence, d2 = (0.96*24.1) = 23.14 mm
	d3 = (0.90*24.1) = 21.69 mm
The distance between the annular skirt and the first surface of the shoulder becomes (23.14-21.69)/2= .725 mm or 0.0285 inches which is within the range provided of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                                                                                                                                                         
/J. Gregory Pickett/               Supervisory Patent Examiner, Art Unit 3736